USCA11 Case: 21-12925    Date Filed: 03/31/2022   Page: 1 of 3




                                        [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                ____________________

                        No. 21-12925
                Non-Argument Calendar
                ____________________

In re: ORLANDO GATEWAY PARTNERS, LLC,
                                                      Debtor,


CHITTRANJAN K. THAKKAR,
BKGD, LLC,
ORLANDO GATEWAY, LLC,
                                         Plaintiffs-Appellants,
versus
GOOD GATEWAY, LLC,
SEG GATEWAY, LLC,
                                        Defendants-Appellees.
USCA11 Case: 21-12925        Date Filed: 03/31/2022    Page: 2 of 3




2                      Opinion of the Court               21-12925

                    ____________________

           Appeal from the United States District Court
                for the Middle District of Florida
              D.C. Docket No. 6:21-cv-00496-GAP
                    ____________________

Before WILSON, ROSENBAUM, and ANDERSON, Circuit Judges.
PER CURIAM:
       On appeal, Chittranjan Thakkar, BKGD, LLC, and Orlando
Gateway, LLC (Appellants) argue that the bankruptcy court’s
March 2021 order granting reconsideration of a transmittal order is
void because the bankruptcy court was divested of jurisdiction in
March 2020 pursuant to 28 U.S.C. § 1447. Both the bankruptcy
court and district court found Appellants’ jurisdictional arguments
lacked merit. Following review of the briefs and applicable law, we
find that the bankruptcy court properly exercised its jurisdiction
over the order at issue. Discerning no error, we affirm the bank-
ruptcy court’s order.
       We review de novo whether a bankruptcy court has juris-
diction over a case. Justice Cometh, Ltd. v. Lambert, 426 F.3d 1342,
1343 (11th Cir. 2005) (per curiam). Upon review of the briefs, rec-
ord, and applicable law, Appellants’ arguments fail under the plain
text of § 1447. Under § 1447, a federal court is barred from recon-
sidering its own remand order. 28 U.S.C. § 1447(d) (“An order re-
manding a case to the State court from which it was removed is not
USCA11 Case: 21-12925         Date Filed: 03/31/2022     Page: 3 of 3




21-12925                Opinion of the Court                         3

reviewable on appeal or otherwise[.]”); see also, e.g., Harris v.
BCBS, 951 F.2d 325, 330 (11th Cir. 1992) (providing that § 1447(d)
bars both appellate review and reconsideration by a federal court
of its own remand order). The statute, however, does not provide
that reconsideration of other types of orders, such as an order
granting a motion to reconsider a transmittal order, are barred
from review. Reading the statute in such a way would impermis-
sibly extend the reach of its text. See Reeves v. Astrue, 526 F.3d
732, 734 (11th Cir. 2008) (reiterating that “[s]tatutory interpretation
begins and ends with the text of the statute so long as the text’s
meaning is clear.”). The other authorities cited by Appellants like-
wise provide no basis to find the order at issue void for lack of ju-
risdiction.
       In conclusion, there is no basis to conclude that § 1447 juris-
dictionally barred the bankruptcy court from hearing, considering,
or granting a motion to reconsider a transmittal order. For the rea-
sons stated, the bankruptcy court’s challenged order is
AFFIRMED.